Upon further reargument: Judgment, as amended, reversed and a new trial ordered in a memorandum: Upon this reargument we adhere to our earlier determination that defendant’s confession was proven to be voluntary beyond a reasonable doubt (18 N Y 2d 832). Nevertheless, since his codefendant’s involuntary confession, which implicated him, was admitted at their joint trial, defendant Hocking should, as a matter of fair procedure, receive a new trial with defendant Burd’s confession excluded (People v. Cender, 18 N Y 2d 610; People v. Morgan, 17 N Y 2d 696; People v. Donovan, 13 N Y 2d 148; People v. Rodriguez, 11 N Y 2d 279; People v. Noble, 9 N Y 2d 571; People v. Waterman, 9 N Y 2d 561; People v. Bonino, 1 N Y 2d 752; People v. Rudish, 294 N. Y. 500).
Concur: 'Chief Judge Fued and Judges Burke, Scieeppi, Bergan, Keating and Breecel. Judge Jasen dissents and votes to affirm.